     Case: 1:20-cv-02723 Document #: 33 Filed: 03/29/21 Page 1 of 1 PageID #:112

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Salvatore Presta, et al.
                                                   Plaintiff,
v.                                                              Case No.: 1:20−cv−02723
                                                                Honorable Rebecca R.
                                                                Pallmeyer
Local 1600 Cook County College Teachers
Union, et al.
                                                   Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 29, 2021:


         MINUTE entry before the Honorable Rebecca R. Pallmeyer: Having reviewed the
parties' recent status report, the court continues the stay of this case in effect, and directs
the parties to submit a further written status report or stipulation within 21 days. Notice
mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
